Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 1204/2019. 
Claims 1-20 are pending.
Claim Objections
1.	Claim 18 is objected to because of the following informalities:  claim 18 is recited to be depending on claim 8.  It appears that the claim depends on claim 15. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4-5, 11-12, and 18-19 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11 and 18 recite “collecting, by at least one access point of the plurality of access points in the network, a plurality of network information; sending, by the at least one access point, the plurality of network information to a controller, wherein and sending, by the controller, the ratio to each access point of the plurality of access points.”
The “plurality of network information” is indefinite. The specifications does not recite any details about said plurality of information and/or how they are used in determining the type or ratio of said client devices. MPEP 2173.02 provides "For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate." In the present claims, the plurality of network information may be broadly interpreted to mean device capability, allocated resources, connection type, uplink data rate, error rate, latency, allowed transmit power, modulation and coding scheme, etc., just to give a few examples. The claims are therefore indefinite.
Further, the specifications recites “network information is sent to the controller. The information may be sent in any format now known or later developed.” See par. 0046 of the published appellation. Firstly, while there may be many known wired and wireless connection links and associated formats that may be utilized for said sending, the specification is devoid of any examples of said connections and format. Therefore, a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, similar to the above rejection.
Further, the limitation raises the question of whether said access points and controller are enabled with all said known connections, and more importantly enabled with “the later developed “means. The claims are therefore indefinite and appear to lack enablement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1, 3, 6-8, 10, 13-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LANANTE, et al. (US 2020/0008237 A1), hereinafter (“Lanante”).


Lanante discloses a method, comprising:
determining, for each access point of a plurality of access points in a network, a ratio comprising a number of fully uplink multi-user capable client devices to a total number of client devices connected to the access point (fig.6, par. 0126, The access point AP1 belonging to the BSS 1 recognizes the number of the terminals STA1 incompatible with the IEEE 802.11ax belonging to the BSS 1. It is assumed here that the access point AP1 has determined that the number of the terminals STA1 incompatible with IEEE 802.11ax has become equal to or greater than a predetermined threshold); and 
steering, based on at least the ratio, client devices of the network to particular access points of the plurality of access points (fig.6 and pars. 0127-0132, the access point AP1 turns off the setting of its own OBSS_PD-based SR (Step S502). Further, the access point AP1 transmits, to all the terminals STA1 compatible with IEEE 802.11ax belonging to the BSS 1, signaling which instructs them to turn off the setting of the OBSS_PD-based SR (Step S503), etc., the terminal STA1 compatible with IEEE 802.11ax turns off the setting of its own OBSS_PD-based SR upon receiving the aforementioned signaling from the access point AP1 (Step S504), etc. That is, implicitly steering client devices compatible with full uplink multi-user because the access point has turned OFF the feature and thereby compatible devices existing in the access point may attached to other access points having the feature turned ON or operate as incompatible devices in the same access point.
The difference of determining the ratio of compatible or incompatible client device is obvious because one ratio can be obtained from the other, and also because it depends 

Claim 3
Lanante further teaches [T]he method of claim 1, wherein steering distributes a plurality of client devices of the network such that the ratio of each access point of the plurality of access points is either a low amount or a high amount (pars. 0127-0128, fig.6 and pars. 0127-0132, the access point AP1 turns off the setting of its own OBSS_PD-based SR (Step S502). Further, the access point AP1 transmits, to all the terminals STA1 compatible with IEEE 802.11ax belonging to the BSS 1, signaling which instructs them to turn off the setting of the OBSS_PD-based SR (Step S503), etc., the terminal STA1 compatible with IEEE 802.11ax turns off the setting of its own OBSS_PD-based SR upon receiving the aforementioned signaling from the access point AP1 (Step S504), i.e. the ratio of incompatible devices in the access point becomes a high amount).

Claim 6
The feature “wherein partially uplink multi-user capable client devices are grouped with uplink multi-user incapable client devices” or “wherein partially uplink multi-user capable client devices are grouped with fully uplink multi-user capable client devices” is obvious because a compatible device may turn ON and OFF the uplink multi-user feature. For example, Lanante teaches: It is assumed that the terminal STA1-1 compatible with the IEEE 802.11ax belonging to the BSS 1 has detected a beacon frame or the like 

Claim 7
The feature “wherein partially uplink multi-user capable client devices are grouped with uplink multi-user incapable client devices” or “wherein partially uplink multi-user capable client devices are grouped with fully uplink multi-user capable client devices” is obvious because a compatible device may turn ON and OFF the uplink multi-user feature. For example, Lanante teaches: It is assumed that the terminal STA1-1 compatible with the IEEE 802.11ax belonging to the BSS 1 has detected a beacon frame or the like 

Claim 8
The claim represents implementation of the steps in method claim 1 in a processor executed instructions stored in an associated memory. The claim is therefore rejected using the same grounds used for rejecting claim 1 above. Lanante further discloses an access point (AP) including a communication unit 11, a processor 12, and a memory 13. The communication unit 11 is configured to perform wireless communication with the terminals STA within the BSS to which it belongs and is connected to the processor 12, 

Claim 10
The claim is rejected using the same analysis used for rejecting claim 3 above.

Claim 13
The claim is rejected using the same analysis used for rejecting claim 6 above.

Claim 14
The claim is rejected using the same analysis used for rejecting claim 7 above.

Claim 15
The claim represent a system for performing the method or functional steps of claims 1 or 8. The claim is therefore fore rejected using the same grounds and motivation used for rejecting claims 1 or 8 above. Lanante further discloses a system, e.g. an access point (AP), including a communication unit 11, a processor 12, and a memory 13. The communication unit 11 is configured to perform wireless communication with the terminals STA within the BSS to which it belongs and is connected to the processor 12, wherein 

Claim 17
The claim is rejected using the same analysis used for rejecting claim 3 above.

Claim 20
The claim is rejected using the same analysis used for rejecting claim 6 above.

Allowable Subject Matter
4.	Claims 2, 9 and 16 are objected to as being dependent upon a rejected base claim(s), but would be allowable if rewritten in independent form including all of the limitations of the base claim(s) and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDI ELHAG/Primary Examiner, Art Unit 2641